Citation Nr: 0527799	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post left third metatarsal stress 
fracture, to include stress reactions, in the left foot and 
ankle.

2.  Entitlement to service connection for a right foot 
disorder, to include right foot Achilles tendonitis.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
August 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO, in pertinent part, denied 
claims of entitlement to service connection for right ear 
hearing loss, tinnitus, and status post right Achilles tear.  
The same decision granted service connection for status post 
left third metatarsal fracture, to include stress reactions, 
in the left foot and ankle, and assigned a 10 percent rating 
effective August 30, 2002, the day following the veteran's 
separation from active duty service.  The claims on appeal 
have been properly characterized as they appear on the cover 
page of the instant decision.

The claims of entitlement to service connection for right ear 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Veterans Benefits Administration, Appeals Management Center 
(VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The veteran's status post left third metatarsal fracture, 
to include stress reactions, in the left foot and ankle, is 
productive of pain and limited motion analogous to a 
moderately severe foot injury.

3.  There is no current medical evidence of a right foot 
condition, to include Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The schedular criteria for entitlement to an initial 20 
percent disability rating for status post left third 
metatarsal fracture, to include stress reactions, in the left 
foot and ankle, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 
5279, 5284 (2004).

3.  The criteria for the establishment of service connection 
for a right foot condition, to include status post Achilles 
tear, are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2003 prior to the initial 
decision on the claims in July 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the April 2003 
letter as to what kinds of evidence was needed to 
substantiate his original claims of entitlement to service 
connection for right ear hearing loss, tinnitus, a left foot 
and ankle condition, and right Achilles tear.  The veteran 
was informed that evidence towards substantiating his claims 
would be (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  

With regard to the veteran's increased rating claim for 
status post left third metatarsal fracture, to include stress 
reactions in the left foot and ankle, while the April 2003 
VCAA letter was regarding the veteran's service connection 
claim and not for a higher initial rating, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini was focused 
upon the critical question of whether a claimant would be 
prejudiced by a VCAA advisement, after an adverse decision by 
the RO on an initial claim for service-connection. (Emphasis 
added).  Thus, as the veteran's claim was originally for 
service connection for a left foot and ankle condition, and 
the July 2003 rating decision granted service connection for 
status post left third metatarsal fracture, to include stress 
reactions in the left foot and ankle, the Board finds the 
veteran was not prejudiced.    

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his request for 
service connection for a left foot and ankle condition in 
March 2003.  The July 2003 rating decision granted service 
connection for status post left third metatarsal fracture, to 
include stress reactions in the left foot and ankle and 
assigned a 10 percent rating effective August 2002.  The 
veteran took issue with the initial 10 percent rating in his 
August 2003 notice of disagreement (NOD).  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  The RO properly issued a May 2004 SOC, which 
contained the pertinent criteria for establishing a higher 
initial rating, the new issue.  As such, the Board finds that 
the duty to assist and notice provisions of the VCAA has been 
satisfied. 

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, 4 Vet. 
App. at 392-94; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  Service medical and 
personnel records, and reports of VA examination have been 
obtained in support of the claims on appeal.  Moreover, in 
response to the April 2003 VCAA letter, the veteran indicated 
that he did not have any additional records in support of his 
claims. 

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating

The veteran contends that his service-connected status post 
left third metatarsal fracture, to include stress reactions 
in the left foot and ankle, warrants a higher initial rating.  

Service connection was awarded in a July 2003 rating 
decision.  The RO assigned a 10 percent rating effective 
August 30, 2002, the day following the veteran's separation 
from active military service.  In the veteran's August 2003 
NOD he disagreed with the initial 10 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; and a May 2003 VA examination.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's status post left third 
metatarsal fracture, to include stress reactions in the left 
foot and ankle, more closely approximates the criteria for a 
20 percent rating.  38 C.F.R. § 4.7.

The veteran's status post left third metatarsal fracture, to 
include stress reactions in the left foot and ankle, is 
currently assigned a 10 percent rating, the maximum schedular 
rating available under diagnostic code 5279.  See 38 C.F.R. 
§ 4.71a.  A 10 percent rating is assigned under diagnostic 
code 5279 for metatarsalgia, anterior (Morton's disease), 
unilateral or bilateral.  Id.  Thus, in order to afford the 
veteran a higher rating, the Board has looked to other 
analogous criteria.  38 C.F.R. § 4.20.

The Board finds that a 20 percent rating is warranted under 
diagnostic code 5284 by analogy for moderately severe foot 
injuries.  Id.   In this regard, the veteran's service 
medical records indicate that in February 2002, the veteran 
complained of left foot pain and swelling over the dorsum of 
his left third metatarsophalangeal joint.  There was no known 
trauma.  The veteran did have full range of motion in the 
ankle and toes.  There was no soft tissue swelling, erythema, 
or warmth.  It was further noted in February 2002 that the 
veteran fractured his left third metatarsophalangeal joint 
and had limited motion due to pain.  The veteran was 
diagnosed with metatarsalgia.  The veteran continued to 
complain of left foot pain in May 2002.

A Medical Evaluation Board took place in June 2002.  The 
examiners noted that due to the severity of the pain, the 
veteran was unwilling to place his full weight on his left 
foot and ambulate without the assistance of crutches.  X-rays 
showed a healing stress fracture of the third metatarsal.  
There was tenderness in the retrocalcaneal region.  Range of 
motion of the left ankle was as follows: 0 to 50 degrees 
plantar flexion; 0 to -10 degrees dorsiflexion; and 5 degrees 
of subtalar eversion and inversion.  There was no evidence of 
soft tissue swelling, ecchymosis, or erythema.  A bone scan 
also showed stress reactions to the left foot.

Upon VA examination in May 2003, the veteran complained of 
pain in the left ankle approximately 75 percent of the time.  
He indicated the only way to get complete relief from pain, 
was to perform non-weight bearing activities.  The veteran 
denied instability, redness, or locking.  But he did report 
fatigability, occasional swelling, and stiffness in his left 
foot and ankle. The veteran informed the examiner that his 
left foot and ankle were affected by weather changes.   
Physical examination showed the veteran had a mildly antalgic 
gait.  The left ankle was mildly tender to palpation on the 
lateral aspect, the mid foot on the left side from the third 
cuneiform forward distally, and over the distal ends of the 
second and third metatarsals.  Range of motion, to include 
studies of the right foot for comparison, was as follows: 
right foot dorsiflexion to 30 degrees and left to 15 degrees; 
and right plantar flexion 50 degrees and left 40 degrees with 
pain at the end.  The medial and lateral movements were equal 
bilaterally.  Pronation twist of the left forefoot in 
stabilized ankle position caused pain at the end.  The left 
foot did demonstrate tenderness to palpation of the lateral 
ligament.  The veteran was diagnosed with status post left 
third metatarsal fracture with noted healing, but persistent 
metatarsalgia, and left lateral ligamentous strain consistent 
with the service-connected ankle injury.

In light of the veteran's credible complaints of constant 
pain experienced in his left foot and ankle, functional loss 
due to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the increased rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

While a 20 percent rating is warranted, the objective medical 
evidence does not give rise to a 30 percent rating for severe 
foot injuries.  As noted previously, there was no known 
trauma to the veteran's left foot and ankle during his 
military service.  Diagnostic code 5284 has been used by 
analogy in order to assign the veteran a higher rating for 
his complaints of pain and limitation of motion in the left 
ankle.

A rating is not available under other applicable criteria for 
the ankle or foot, as there was no objective evidence of: 
ankylosis of the left ankle in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees (diagnostic code 5270); bilateral acquired flatfeet, 
severe, with objective evidence of marked deformity, pain on 
manipulation and use accentuate, indication of swelling on 
use, and characteristic callosities (diagnostic code 5276); 
or unilateral acquired claw foot (pes cavus) (diagnostic code 
5278).  38 C.F.R. § 4.71a.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
status post left third metatarsal fracture, to include stress 
reactions in the left foot and ankle, and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above, to include "staged ratings."  Fenderson, 
12 Vet. App. at 126.  

While the RO considered the criteria for assignment of an 
extraschedular evaluation in the May 2004 SOC, it did not 
grant an increased evaluation on this basis.  The Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
VA Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's status post 
left third metatarsal fracture, to include stress reactions 
in the left foot, presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any hospitalization 
for his status post left third metatarsal fracture, to 
include stress reactions in the left foot and ankle.  The 
veteran has not offered any objective evidence of any 
symptoms due to the status post left third metatarsal 
fracture, to include stress reactions in the left foot and 
ankle, which would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a right foot condition, to include status post 
Achilles tendonitis.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran's service medical records indicate that he 
complained of Achilles tendon pain in January 2002 and right 
heel pain in February 2002.  The veteran was placed on a 
limited duty profile for Achilles tendon.  In May 2002, his 
right ankle was mildly tender around the joint.  A bone scan 
of the right foot performed in May 2002, showed non-specific 
blood pool activity, possibly representing tendonitis.  There 
were no right foot conditions diagnosed upon examination in 
June 2002.

While the veteran was diagnosed with Achilles tendonitis in 
service, there was no resulting chronic disability.  Thus, a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  However, the only objective medical evidence of 
record dated after the veteran's discharge from service is 
the May 2003 VA examination, which does not contain any 
evidence of a current right foot condition, to include 
Achilles tendonitis.

Upon VA examination in May 2003, the veteran informed the 
examiner that he no longer had problems with his right 
Achilles tendon.  Physical examination showed full range of 
motion of the right ankle and no further pain.  There was no 
tenderness to palpation along the Achilles.  Reflexes in the 
lower extremities were 2+ patellar and Achilles equal 
bilaterally.  The veteran was diagnosed with status post 
right Achilles tear without further problems. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  While the 
veteran contends that he has a right foot condition, to 
include Achilles Tendonitis, as a result of his active duty 
service, he is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial 20 percent disability rating for 
status post left third metatarsal stress fracture, to include 
stress reactions, in the left foot and ankle, is granted 
subject to the controlling regulations governing monetary 
awards.

Entitlement to service connection for a right foot disorder, 
to include right foot Achilles tendonitis, is denied.


REMAND

After review of all evidence of record, the Board has 
determined that the veteran's claims of entitlement to 
service connection for right ear hearing loss must be 
remanded for to obtain a medical opinion in order to decide 
the claim.  38 C.F.R. § 3.159(c)(4).  The claim for service 
connection for tinnitus is inextricably intertwined with the 
aforementioned claim for right ear hearing loss.  Thus, 
adjudication of that claim is deferred pending the 
development requested below.  

An examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

In the instant case, upon the veteran's entrance into active 
duty service, an audiological evaluation was performed in 
October 2001.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
50
LEFT
20
10
10
10
0

An additional audiological examination performed in November 
2001, noted the veteran was routinely exposed to noise.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
45
55
LEFT
25
10
5
5
0

A final audiological evaluation was conducted in June 2002.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
30
40
LEFT
25
10
5
5
10

The examiner noted that there was high frequency hearing loss 
of the right ear,.

The Board notes the veteran was afforded a VA audiological 
examination in May 2003.  While the examiner indicated that 
the claims file was reviewed, the examiner did not discuss 
the in-service audiological evaluations noted above.  
Moreover, the examiner did not provide an opinion as to 
whether any pre-existing right ear hearing loss worsened or 
increased in severity beyond the natural progress of the 
disease during service.  38 C.F.R. § 3.306.  Therefore, a 
remand is necessary to obtain an addendum opinion from the 
May 2003 VA examination, which specifically addresses the 
question of aggravation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right ear hearing loss 
and tinnitus since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
private medical records should be 
requested directly from the health care 
providers.  Regardless of the veteran's 
response, VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file. 

2.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A § 5103A(b)(2).

3.  The VBA AMC should contact the 
examiner who conducted the May 21, 2003, 
VA examination and arrange for the 
examiner to render an addendum opinion as 
requested below.  If the examiner is 
unavailable, VBA AMC should arrange for 
the opinion to be rendered by a similarly 
qualified audiologist or other available 
appropriate medical specialist. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The veteran does not need 
to be present. 

It is requested that the examiner provide 
an opinion as to the following:

a)  Based on your review of the 
audiometric testing results on the 
October 2001 enlistment examination 
report (DD Form 2808, Report of Medical 
Examination), did the veteran have 
hearing loss of the right ear at the time 
of enlistment?

b)  If so, please render your opinion, 
based on your review of the service 
medical records, including audiometric 
testing done in November 2001 (DD Form 
2215E, Reference Audiogram) and 
audiometric testing done at the time of 
separation from service in June 2002 (DD 
Form 2808, Report of Medical Examination 
or DD Form 2215E, Reference Audiogram), 
as to whether the pre-existing hearing 
loss of the right ear underwent an 
increase in severity during service.  

c)  If a pre-existing hearing loss of the 
right ear underwent an increase in 
severity during service, please render an 
opinion as to whether this increase in 
severity or worsening of the hearing loss 
was an increase beyond the natural 
progress of the disease or whether it may 
have been aggravated by active military 
service, specifically noise exposure 
while the veteran was performing routine 
duties as an armorment repairer.  

The examiner is asked to provide complete 
rationale for all opinions expressed.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims for service 
connection for right ear hearing loss and 
tinnitus. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, a summary of the evidence, and applicable law 
and regulations pertinent to the claims currently on appeal.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


